19-7
     Diallo v. Barr
                                                                          BIA
                                                                 A 075 833 630
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            MICHAEL H. PARK,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13     MARIAMA DIOULDE DIALLO,
14             Petitioner,
15
16                    v.                                  19-7
17                                                        NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Michael S. Henry, Esq.,
24                                    Philadelphia, PA.
25
26   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
27                                    Assistant Attorney General;
28                                    Shelley R. Goad, Assistant
29                                    Director; Lisa Morinelli, Trial
 1                                   Attorney, Office of Immigration
 2                                   Litigation, United States
 3                                   Department of Justice, Washington,
 4                                   DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Mariama Dioulde Diallo, a native and citizen

10   of Guinea, seeks review of a December 4, 2018, decision of

11   the BIA denying her motion to reopen.         In re Mariama Dioulde

12   Diallo, No. A 075 833 630 (B.I.A. Dec. 4, 2018).            We assume

13   the   parties’    familiarity    with   the   underlying    facts   and

14   procedural history.

15         We review the BIA’s denial of a motion to reopen for

16   abuse of discretion.        Ali v. Gonzales, 448 F.3d 515, 517 (2d

17   Cir. 2006).      An alien may file one motion to reopen no later

18   than 90 days after the final administrative decision is

19   rendered.        8 U.S.C.    § 1229a(c)(7)(A),    (C)(i);    8 C.F.R.

20   § 1003.2(c)(2).      It is undisputed that Diallo’s 2018 motion

21   to reopen was untimely because she filed it almost 19 years

22   after the IJ ordered her removal in absentia in 1999 and

23   approximately 16 years after the denial of her first motion

24   to    reopen.         8 U.S.C.     § 1229a(c)(7)(C)(i);      8 C.F.R.
                                        2
 1   § 1003.2(c)(2).

 2          Under the doctrine of equitable tolling, this time limit

 3   may    be    excused   if    an   alien       demonstrates   ineffective

 4   assistance of counsel as well as due diligence in pursuing

 5   that claim.     Rashid v. Mukasey, 533 F.3d 127, 130–31 (2d Cir.

 6   2008); Jin Bo Zhao v. INS, 452 F.3d 154, 157-60 (2d Cir.

 7   2006); Cekic v. INS, 435 F.3d 167, 170 (2d Cir. 2006).                   The

 8   movant bears the burden of proof to demonstrate that she “has

 9   exercised due diligence in pursuing her claim.”              Iavorski v.

10   U.S. INS, 232 F.3d 124, 135 (2d Cir. 2000).             And a failure to

11   establish due diligence is fatal to an ineffective assistance

12   claim.      Cekic, 435 F.3d at 171.      A movant must “affirmatively

13   demonstrate that [s]he exercised reasonable due diligence

14   during the time period sought to be tolled.” Id. at 170.

15   “This includes both the period of time before the ineffective

16   assistance of counsel was or should have been discovered and

17   the period from that point until the motion to reopen is

18   filed.”      Rashid, 533 F.3d at 132; Jian Hua Wang v. BIA, 508

19 F.3d 710, 715 (2d Cir. 2007) (diligence requires a case-by-

20   case     inquiry   into     “whether     and    when   the   ineffective

21   assistance      was,   or   should     have    been,   discovered   by    a

22   reasonable person in the situation” (internal quotation marks

                                          3
 1   and alterations omitted)).

 2       The BIA did not err in finding that Diallo failed to show

 3   due diligence.    Diallo waited 19 years from her removal order

 4   and 16 years from the BIA’s denial of her first motion to

 5   reopen   before    raising   any    allegation   of   ineffective

 6   assistance.   While there is no amount of time which is per se

 7   unreasonable, Jian Hua Wang, 508 F.3d at 715, Diallo has not

 8   provided evidence of diligence sufficient to account for such

 9   an extended period.     According to her affidavit, Diallo was

10   contemporaneously aware of her March 1999 in absentia removal

11   order, the IJ’s 1999 denial of her motion to reopen, and the

12   BIA’s affirmance of the IJ’s denial in 2002.          She did not

13   specify when she learned that her former counsel surrendered

14   her law license.      And she alleged inconsistently that she

15   learned of the ineffective assistance when her daughter filed

16   a visa petition on her behalf in 2016 or when her attorney

17   received the agency’s response to a Freedom of Information

18   Act (“FOIA”) request in 2018.       Diallo does not assert that

19   she took any action to investigate her claims from 2002 until

20   filing the present motion in 2018 beyond stating that she

21   consulted with other attorneys “over the years, but did not

22   get anywhere.” See Cekic, 435 F.3d at 171. Given these vague

                                     4
 1   and   inconsistent   allegations,   the   BIA   did   not   err   in

 2   concluding that Diallo did not show due diligence. Id. at

 3   170–71; Jian Hua Wang, 508 F.3d at 715–16 (finding no due

 4   diligence where petitioner filed motion eight months after

 5   receiving BIA file in FOIA request and becoming aware of

 6   ineffective assistance).

 7         Finally, although the BIA has the authority to reopen

 8   sua sponte despite the time limit, see 8 C.F.R. § 1003.2(a),

 9   we lack jurisdiction to review that decision because that

10   authority is “entirely discretionary.”     Ali, 448 F.3d at 518.

11         For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe,
16                                Clerk of Court




                                    5